62




           OFFICE   OF   THE   ATTORNEY      GENERAL   OFTEXAS
                                   AUSTIN




      -.




s._




                                          . . ‘-~:
                                                .      ”




                                                                 .
cepted all copies of in6trments    as if they were oris+;lnrr2s
and accept their recitations   as correct.    We have also ac-
cepted verbal i?xplanationa bearing upon tbc operations of
both the state and federal cmmissions     and their agonts..dt
the risk of unduly lengthening   this opinion Ye consider it
advisable  to refer to this additional   evAdeno   at eon6
length,

           Ulth reference   to the phMostatio   copy of the let-
ter referred ti on page 6 of our Original opinion,       saidlet-
terbeingaddrese6dto       thoUon.    UalterF.  Eoodul~ m
4&ml6sUnofControlfor          Cerrtendnl eelebrrfian,&talJmm-
Uy   &  S3Ta   8iQWd   by fbe amber8    Of 4h6 !&I%-  -S&t86 Te6a6
c wa ’~dn,                me8a ll
                                lttwtto nw th e
                                              &at                 .:fbcrf
thbletter, rhiobdkes aloo8tion ior~kai$u,p#v~eo~
li6~~ewh    pro~eot 8na glvau the 0peaf%o6momlt~Tbsai                  h88
beerr~Oocrfedufbe~~t~r\ilsin~.in~.
Theletterfhea      at&es    aaatthewrkon      fih868.@6486t6    m
be gpmcned    by the .fellowlng r8gulatWm        Aft6r 68tt!lng   8ut
YU%OUO   ,OthW itap&     t&%6  fOttW  6tSti   U.   f@$lOW@:~>i.
POD.   roxr   c.   JCLII~   hay   13,   1939   -   Page   3




fate the progress of the work t&c Federal C+mmdssion            had *de-
ofdod to transfer by check to the Commission           of Control the
frmds whloh are necessary     t0 Complete the aontraots negotiated
to date."   It wag ale0 resolved that the Federal Coumdseion
transfer to the Comlfmion       0P Control an odaitional       $2,61J0.00
for administrative    expenses.     The order further states that
*the smCtuntroquiredforthispurpoSe             tots&~ $50&l49.6l,     in-
ibdbg    abalanaeor     $to74,aS     remaining of the orlgIaal all,ot-
nent of $30,000.0@ for Pdmiaistrative          8xpe66es.  8nd the add%-
tioaal aYilotaneat of $2,600.00,     and a check In this amount will
be f’ormrded to the Commission of Control wlth3.n the next
oeveral days.=      Th0 Order   thW   6t6t.86:
                                                                                                      .g

Son. Ton C. King, Nay 13, 1939 - Page 4



          On Novmber  10, 1937, the stato Boa.173of Control for-
warded a letter to the Uon. Water   F. Wood& Cha~mmn      of the
TC~S   ~I1Dni6siOnOf Control for Texas Ce.utennial Celebration
pointing  out that the State Board of Control had made II av-
iI&   Of    $5,067.      34    Out    Of   ibderti      tilocations on jobs which it
had completed for the Federal Cosnn~sslon, and in view of fh8
fact that the administrative  expense money allored by the
state was &reatiy df?pl8ted and there would be a necessity for
further s&ulnistratlvc moneya, thechaimiauof     theTexasCom-
tieion   8as requested to file 8 request with the United States
Greater Texas andl%n-Am~l~an &posUi.~n Cosmiesion @he NO-
 08sOOP Of th8 th 8. %8X66 thd8Wid                           .au8ulk8iaa)  ior   l#a dlot-
rent    of UL Lddittiaal$lfl&oO.oo     out                   OS federal fwd6     fur  ad-
dla6tratlY0     expaMes*    It ~.sflrtber                       *t6teatbat   there   wtud
P~~~beOfhar-U~~orp~~~~.~l~                                                                 mdw8se
8dd%-Ilal            66Vilh@     88tlld     b8     ~ttU’M&    fo     th8   pnit8d     8kt66
ureawry.         .




unSed       stat86       Oreater rexa wd Pmm4merlom                           lbp66itLrm      Qan-
d6SlW.

               OnlI~r&~b~ Is, 19cw, Ur)ot,.~q.~                                               these
16tt8IF6  t6 th8 ilnice4 St6t86  et’86t6@   $6?,66
                                                rad P6U-&E8l%86Zl
ENpodtion    coImliulaa  ia U66hhghJ~       Ik:’ a*,
                                                  snd reammlwded
that they 6UtbOX3.68 pryrrsllt  Of th8    U6~8dd8d  bdWW6     011 d-
 lotmm~     ~O~eriagtaE'i.8UaUWO@O~p~jerrf&             hnfo th8
'state treawry    for the Camlso28n    of #eat+el to 66&8t6       t-he.
 YiWhlS   pZWj8Ots,  8Ild wooplll8aded SIW  tb8t %usmmoh LB the
Sfetei)oardoP CoatrolneededaddltloaaI a&h&strative fuul%
h8d aode     M-6On Other pX’6~86t6 , and the request 18s mot
unreasaaable,            that        $S,OOO.Ot.l     additionil      UIOg8$    t)8   tilQ+Bated to
 whet for mhulnlotrative                   purposes.         m8r8
                                                              wae alss enclosed a
letter dated Geptanber 14, lQ37* from                              fih8
                                                               ~tmll8r       Of Pub-
110 AocQtlats statiag                  that Ilnsllp8nd8d balauaes   on dlff8rebti pm-
jests could properly                   be retummd   to th8 Pnit8d Sfatee Fresw
Hon.   Ton C. iiin&   iijay13, ~139 - Page   6




         In response to the above requests the United States
Greater Texas and ParAmerIcan     Exposition  Co~~~issio& d&cd
November 28, 1837, i'orwrdcd    the follorlng letter to Major
W. L, Dart&y,   Budget Offioer, U. fh Greater    Texas and Pan-
dnerioan Lxpoaitlon   Commlesion:

               *In order that the aff+alrs of this Corn-
         mission may be terminated     at the earliest
         practicabledate, and sin08 aertata projects
         undertakenby     the- State of Texas Par the Cam-
         rnieslonwlll~tbeoompIe+6&ior~rorSm8t+
         1rOne~ey'. it~8tb66p~Otth6tbmd6.,
         aJonthat funds lmaaaag ia aloweat awolaut
          CiOVWiX&    fhese~8SIIQht$..~UYhOdd          ti,,
         p+l4ltotheGomiulm                        -          <
          &al 6~8bl'6t&6660rth08bt6~0t'%8%66f6r




        Ue &are a photOefetQi45Opy6S Ohe'fCb~OUhg letter,
iated Deewber 22. 109*r
Hon.   Ton 1). kiing, hay         13,    mS?          - Page   6




           *Air.   3ohn     V.   Singleton,
           Chlef, Centennial Division
           Stntc: iioard of Control
           Austin, Tcsas

           Dear Am.       Slng3eton:

                 Verewlth    vouchers for Governor Woodul*s
           signature covering transferg of $210,987.m
           representing   the balanoe due on allotments   for
           3nwmplete    profeots pl    @boo 00 addita
                                             .          Onal
           sllotanent fur 6&b&&8           exp enses.

                   ~rourillnvt8hatth6r8a6raltffoma8
         fYuz the United States ~overni3cnt WI be used
         on statc~coopcrativc     .md GthCr Federal pro-
         jects and program5    in Texas Including ccn-
         structicn CX public buildings,      repairs, and
         L~rGvments.      Any of such Federal funds as
         nay bc clqwsited    3x1 tl~c state treasury are
         hercbr ~prcpriated      tc the specific p&poec
         euthorlzed  by the ti&cral gaveme&-




.to boeaao state funi&,-‘But rare deposit&l in the a$8te,$oreuuq
 as ?o&m.l maneyc in trust to omplete h&eril projoatm; t&at
the zoxas aomml~clGnof     control and ita qpBa&       the Boar&of+ Con-
trol, mere nterely aotlng ao egenta.of    tbo Federal Ooomio8ion,
and not In their otilclal aqmoitios      et3 agents of the stat0
gomrmmat,     and therefore not llm%tod Iry onaatiaeuts     of t&o
State Leglalatuie   in handllug   mob money.    Umlor the odditionlrl
facts ae presented tcr ua, ue thlalcthis pToposltlonbeoomoa ha-
material.    It Is aoonceded that it the money SE ctafG fuadc, there
ianc   a4~tlonal   appmprlat%oniiDr   general otlmi.uistwti~.expeneo.

          Accuse   that it IS federal fundsr  as suggested. We are,
then face& with    the fact that the properly  authorized ftieral
Gnmission,   by circler, &ircCtCii that certcio mucys   bc used to
cuxpletc designated   projects,   .a.udthat unexpended bo3anccs be
returned to the United States Treasury.       At the same time
*,OOO.OO   tidltional money was tlllocatedl *to cover admlnlstra-
tlvc cxpcnsc incident to the completion      of these various pro-
jects. l

                Additionalmoney was allocated for adminletrative            ex-
pense,        specific   q axiraux mount8   were   set aside   for oomplet~on
of variaus projects, the Bedoral Cmmission speclPied and the
Coma.iseion of Control agreed that unexpended  balances on these
pxwjeots   should be returned to the Unit&  States Treasury.  It
musthwebeenoanteql8ted                  thattheremuldboueexpePbeabal-
sua oo cr lsaTla@ on the projeots. Tim cleN-lynogat%woal9
oanteattonthat           uue3paPQdhelcmooe or *sadage* ti9bouMdfor
M-Pmpooe,~o-rc-e-                          a&dnUtretivo expouae. That the
Fderal         4fwdadaa ad&b       h~0    d0?1e or &a+¶ aUtbOrify   CO 60 i8 be-
d6s thopalnt; remuaflook                 to wh8t it did       ?h¶.6imon~,isheld
SnmoBktoTreasuiy                8ubje0tte thomeqmcifieotS0nrMtho
camptrcller'Lpdmaamrer. *uet ho'&Q-a,                     fbawby.      _
                                  ..
                TO raaoQda0 tzuf~oart4.n        budships ts8ybe emoonfsred
~~eriarrohrro~botntfaal~dlledfot6oaon-
alustinpndeaultl~                shatinouroplntonthomamxo?Qontrol
moynotp~~~e8~~guemoiits~lo9,ecniorg~~
rrsnrnrstratiro         oapez1~0 out   of anoqmaibd    bahuaom    or .aadn@
t-mm adeal          allotmnta     held   b   the etato  troamny Wp,aoy&y
t&an     of    they   proJaats*:
                The Maima eaa tanl qllorw             Wm. M tollorsr
                     a(i).gbaold mt t&0 f&i&~ for rQle
                fir0 m-08     have boon &waod in t&o stata..
                xrauuryaldup~trraacorduumdththe
                p~vi.mtoa8 of @ko AHi Of th0 LO@l~torS mn-
                troll* tha oxpoaaAtaroof the money8 am-o-
                prtrted for CoatennUl pmrpornt
                     *(a) Barnthe ae(Ua!*r cantrca any leepl
                rigattopay   saXar%ea in eMeo*of    the limit
                of $4mm.co   -   M  prescribed b9 Bouse Bill
                NO. 11 - out of'the funda fmmiehed b9 the
                IkdfmaI Gcrernment for Contennkalpmp080et*
           a mmer tc the second question It res~rolo.6that the
 $~,ooo.oo ellooeted rdr edmimietrativoexpense in the otier Of
 fbe United States Tesas Centtid  -6Sio&      dota  JBrmsrSr 8~
 SW, &ould have been plooed in the atate treasury aad emended
non.    TOE C. mg,           ASLY 13, 1939, Page      9




in accordance~rith   the provisions  of the Act of the Legisla-
ture controlling   the expenditure  of tbe moneys appropriated
by the state for Centennial purposes.

         You were advised in answer to question Lo. 3 that
the funds in qUeStiOn  tiOU$l  nOt be USSd t0 pay Sah14.e~ in
excess of the limit of &000.~0,     OS prescribed in 8. B. Ho.
I& Acts 44th Le@slature     p. 427.

           From the facts before us at that time it appeared
and we understood   that the $KI~OGG.GG  allocated by the Feder-
al Conmissi~n   we8 paid to the Owmnlssion  of Control without
curoefbnee     to ita expemdlftlre, exaeptreprorictedin the
ordsr ot,January8, 1939.
        8oa.   es of ilt Be lo. 1% &tm   fssbr 44th Iieg~ah,l*
reBrring to allo~tloam     mUlo ta t&o Casdmaian of Control by
the.lrederal So+ormaeutpratidas, in part, a6 followax



               Gamulmsionof Goatrol te bo srgondo&ut&x:.~
                   proTifJ$anaOf t&lieAot ountrolllIlg
             '-.-the                                 the
               aqmndlturo~~~of         thomonoyaharein      app~pri-,
               Nea t   . . l


         ie ahaLlrekv%owthe 8u6lttonal~faat8
                                           prase&d,.fo BU
ta d+ona¶ae mbothar the.1woral 8ovenmsnf *othew.diraat-
e6*    tbe    tuqpenditaro     of   thorn   Ponayar
           In the order of Samar9 6, ,@a?, tho Un%t-ad(Itatoa-
Toxw Conteruilal mn           pramulgatacl ruler for fhe'eapen~
dit~1-0 or tat0 ~)mo.00    illoortsd ior uwatwa0          08pm0.
Ifraaplwid        tWtpa9mntia~far aalar%oarore~tobomada
flrroPghafederelmu~~iormurdrprJroll~porf~~a
dea%guatadaart%f%aatlaaalgnad by the ahainnauof the Corn--
mimeion of C!wtroL Pravlsion use mad0 for aortlfioatteu           on
SdVCU-tldllg.Peyments for travdlfngarpemeee uoro tu be
paid ou a per dieatbaale ma provided under Federal lawa, Other
administrativeexpouao was to be @mItted on a atmdard Feller-
al fOrpI Allmuchere fur expeueestero to bofSnall9 spprwoc4
for peJrpentby the Exeautive Seorotary of tne Federal      olaoisa-
        We have been preaeuted with samples of these oapanao
%khers     shoring hor they uere sigu&.and   countoraigpsdr       lrp-
pamutly    i$ was luteudod that this money be used to reelat in
the    adnhbtret%on           of    jakrt   lederal-State   projects.
in aecordanoe  with the provisionsof the Act of the Legida-
ture controlling   the expenditure of the moneys appropriated
by the state for Ceutf%mial purposes.

         You were advised in ausver to question lo. 3 fhat
the funda in question should not be used to pay ealaries in
excess of the limit of &GOG.CO,    as prescribed in 8. B. Ioo.
1~ Aota 44th Leglsleture  p 427.

          From the fasts before us et that t&e    it appear-
end ue understood  that the $lG80G0.GG  allocated by the Fe&r-
el C~naalssion vas paid to the Conunlseion of Control dthout
direofionas   to it0 oxpead&ture,exaepteeprovueain         the
o-,ot.,Jsoouy     88 1P(W*




paidonaperdlen    badmaapro*ided'audor%YkWallm.        Ofllsr
apt&twtive~    erpaut~ouaa to be etgadtfeaOn e otaa&rd Fupm-
       . 111touoheratorerqr~~s+orofobeiinill9~~
for pa9nmnt b9 the Exoautivosaarottuyof the fmloral .Ooma$ae-
Ion. Te heto been proaented rith amp108 OP.those oqmna~
vuuohsr's showin@; how   thg   wero   signed.+ud   mmtersipasb   -
parentlp it.was Inter&U that       thla laone9be used to assist$I
the admlnbtrnt%aa of,JoAnt       po44wal-Stateprojeote.
            We understand    that fn practice  this administrative
money was not paid in R lump sum'direct       to the state agencies,
but wheu payrolls or cxponsc vouchers for a given period were
sent t0 L)aZlas C6r approval by the Federal agents, a t2eck
wverinl: those items was returned with the approved vouchers.
The ChCck WRS then deposited in an Austin bank and checks
drawn to the various individuals      entitled to the money.     ms
practice   continued until about Juue , k937, when the balance
of the $m,ooo.oo, wltich smbounted to $to74.89, was forwarded
to the Commission     uf Control,  fogether with an additional    ad-
ninistrative    allotmnont of $?,600.00.    8ee order flated Hay 24,
llS37,hereinabove     referred to. We rmderstazxl that this mmey
was placed in the bank and the eamo practice was followed
with respect to presentationof vowhers and                appror~    by Fob
.srrI autltorlfiee    before sndirtdrut       8beoM mre drmn:

                Zhe Joint Reaolutlom a@tbgirp, tae~reaeorl aOPIPd8E
ion g8Ye   it     broad power* ia oozltroll~ tb43"asponAifmb of t?m


tlhey&7ebeenplaeoAlnthe
OrAm- hea beea prooonofedto ~W
plaeed in the bank, or t&at
paid thorem     hut
l 8u b o to nta .ao l   o ntr o l o ver a te o a p so db ~
p r o ve o x p ea la 7 e0-q          WA   a a th o +w    wc a p e$ M +~r
 tb tUd p -& B 0          tWdt0 60 -tie          .- I?r P p o #i%Qn fltat @ l-.-9
7 o r h R l r g e a p lwt b etwfm     th o Tea s.+7 o ta dseia n  WA   -i;w
mlmlda n th a t th e 1 o ll~ -8b o u lAb e -wa u leA a a ta m wa y* a l a .,    :
letter      Aa teQ & p m     4 #‘SW*      ta m
,uorAaml8*hs*tBti'fsua~-
 minicrtntite ftmA rotsA ba pM     to MO ao w       'Of:tba'4am-
 la2wlon of Qontlvl AD* AeJwlt9~ia 6 boaa& and that,,zm    ta
1Ioeue ohooke agalnet ,tbeOaeotQlt  ~~-7awhqre   -~iwtj& ae cot
 out abo7a.   T0 UhoaA promam that     the qents OS the Feder$l
 uowiseion authorl8tng and ASreeMtsg the A&mpeibion wd a80
 et theFe&wd    alloemt%anaie~~
 ever extemttheysuuharedmre             eo,
 or the.w aahorlty.
           s.ariew or the addk*Smol hots *resintea, there'P(qr
 ormy not hare been verbal u&mdtirm or aather%eatioIi~ the
 rabral agents to the State authecit~ tbatthielaoney~~~-
 p~dedcitherdse, so as to rmoreit,fm~theotherpmvieS.ozie
 of H. B. 100.11 wntrslllmg the exjmnd%tuFeof'state appropr%a-
 fions, ad there may or anaynot bars been Federal ratPPloat%fJm
 and direction  after     the lb0ve~blOaed     pOl+op wae a&Opted- SW
 wg    a fact-f%adlng      boaJ, t&e   28 a queet&on which cannOtp--
 perly be passed upm        by this WurQararta
  Very truly yours
ATTOlUWX GEX!NAL OF TEXA8




                     ..~.
                            .   .

               I




                                    :